Citation Nr: 0210355	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1953 to June 
1957.

Service connection for conversion disorder (currently 
described as undifferentiated somatoform disorder) with a 10 
percent rating has been in effect since 1959.  Service 
connection for a low back disorder described as lumbar 
strain, degenerative disc disease, was granted by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., by rating dated in June 1998, effective 
from 1994, and for which a 60 percent rating is in effect.  

For a time the Baltimore, MD VARO controlled the case, during 
which time ongoing adjudication addressed the distinctions 
between an on-the-job injury to the veteran's cervical area 
and the service-connected low back disability.  
Administrative Decisions in that regard are of record.  More 
recently, since the veteran moved to Texas, the VARO in 
Houston has had jurisdiction. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from a rating action by the VARO in May 1999 denying a TDIU.  
A Notice of Disagreement (NOD) was filed in July 1999.  The 
RO issued a Statement of the Case (SOC) in June 2000.  

The veteran filed his Substantive Appeal, a VA Form 9, in 
June 2000 at which time he indicated he wanted to have a 
hearing before a Member of the Board in Washington, D.C.  

A hearing was initially scheduled for Baltimore in October 
2002, which the veteran canceled.  The veteran later 
indicated that as he had moved to Houston, the Board hearing 
could be conducted by videoconferencing,.  The veteran 
provided testimony before the undersigned Member of the Board 
via videoconferencing in May 2002, a transcript of which is 
of record. 


FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained.

2. The veteran has a 60 percent rating for lumbar strain, 
degenerative disc disease; and a 10 percent rating for 
conversion disorder (currently described as undifferentiated 
somatoform disorder); he has some nonservice-connected 
disabilities including residuals of a cervical injury.  

3.  The veteran most recently worked at the U.S. Post Office; 
he has not worked since the mid 1990's.

4. The veteran's service-connected disabilities alone render 
him unable to secure or maintain gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the decisions, SOC and SSOCs, the letters 
sent to the veteran and other interaction with him including 
at the personal hearing, fully informed him of the 
information and evidence needed to substantiate his claim for 
entitlement to TDIU and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes extensive Kaiser Permanente 
and other private treatment records, VA examinations and 
treatment records and the veteran's testimony before a Member 
of the Board.  Also of considerable benefit are the documents 
provided by the veteran with regard to his employment, the 
on-the-job injury experienced in the 1990's which resulted in 
a neck injury, and associated documents and decisions by both 
his postal employer (including the Federal Government and in 
various Workmen's Compensation forums), and VA. 

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to TDIU.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  The veteran is 
currently represented by Disabled American Veterans (DAV) 
which has been made fully aware of the case in regard to new 
regulations during the course of the current appeal.  
Presentations have been made on the veteran's behalf by DAV, 
the most recent of which was in writing in January 2002; DAV 
was also present for his videoconferenced hearing in May 
2002.  Consequently, the claim need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992).


II. Factual Background

Extensive clinical records are in the file relating to the 
veteran's prior history of various disabilities including his 
low back and mental health.

According to a hearing transcript relating to the then 
pending issue of "reduction of monetary benefits due to 
receipt of Worker's Compensation for a condition which is 
also service-connected", from the Baltimore VARO, dated in 
November 2000, the veteran was involved in an accident in 
1990 at which time he injured his cervical spine.  Tr. at 1.  
He reported that he had had cervical surgical fusion in 1993.  
Tr. at 1.  He tried to go back to work after surgery at his 
old job at the Post Office, but was unable to do the work.  
Tr. at 2.  As a result, his initial claim for Workmen's 
Compensation was based on the more recent cervical injury and 
resultant disability.  Tr. at 2.  It was further noted that 
the payment of such employment-related benefits was based on 
cervical rather than lumbar disabilities, the latter being 
that for which he has service connection.  Tr. at 3.  

The testimony provided by the veteran in this regard, and as 
summarized above, was addressed in Baltimore VARO's 
Administration Decision in May 2001 and another by the VARO 
in Houston in September 2001.  The latter determination cited 
pertinent documentation from the U.S. Department of Labor 
Office of Workers' Compensation Program (OWCP) dated in 
November 2000, to the effect that if the veteran "did not 
have a permanent back injury, his neck injury alone would 
place him in the same permanent loss of wage earning capacity 
category".  Accordingly, the VA determination was that for VA 
purposes, the veteran had two separate and distinct 
disabilities, and VA benefits were payable for his lumbar 
disability as well as the OWCP payments for his neck 
disability.  

Ongoing outpatient treatment records show that the veteran 
has been seen on a continuous basis for anxiety, depression 
and chronic pain management.  He has been periodically 
hospitalized with diagnosis of depression.  Other legal, 
marital and financial problems had impacted on the apparent 
deteriorating situation.  In one fragment of an apparently 
generally dismal domestic situation, the veteran's wife 
reportedly kicked him out of the house and, fairly or not, 
had prosecuted him out of her and his son's life, in early 
2001.  

Clinical notations in February 2001 showed a chief complaint 
of degenerative joint disease of the lumbar spine with 
bilateral sciatic pain.

In April 2001, he was said to be living at the Central Union 
Mission and was seen by the VA homeless team for assessment 
of options for securing treatment to include mental health 
support, and housing.  

Another report from later in April 2001 showed that the 
veteran had bilateral low back pain with bilateral radicular 
symptoms.  He was using a walker without wheels, and was 
developing hip pain.  A walker with wheels and a basket was 
ordered by VA.

The veteran reported that he worked for the federal 
government for 23 years, and 12-13 for the post office.  

Clinical report from May 2001 showed that his chronic pain 
syndrome was getting worse but that his rolling walker for 
ambulation was an improvement.  Although the clinical 
notations usually contained a reference to his having 
cervical spondylosis with myelopathy at C-3/C-4 and evidence 
of hypertension or cardiovascular disease, the primary 
treatment has been for anxiety, depression and low back 
symptoms.

In a VA Form 21-4138 filed by the veteran in August 2001, he 
indicated that he had been homeless in the past, but that he 
was living in a retirement home as of that week.  In a 
subsequent VA Form 21-8940, he indicated that the most he had 
earned in any year was 1993 when he worked for the post 
office.  He reported that his service-connected low back was 
the cause of his lack of work, and that he had become too 
disabled to work in about 1995.  He further described having 
taken a variety of courses as a young man (in the 1950's and 
1960's) and having had training as late as 1965 in jobs such 
as teaching, with Ford Motor Company, Johns Manville and the 
post office.  He reported that he had worked as well for a 
time in Vietnam as a civilian with the State Department.

On VA examination in October 2001, accomplished after review 
of the entire claims file in multiple folders, the veteran 
worried about his family and stated that he was depressed.  
The examiner noted that the veteran had been treated by VA on 
a regular basis for depression all through the 1990's to 
date.  The veteran repeated his history of college work and 
concurrent work with AID in Southeast Asia in the 1960's.  He 
was using the walker, and described his family situation as 
somewhat better which had decreased his stress somewhat.  
Pertinent diagnoses were depression, anxiety disorder and 
undifferentiated somatoform disorder.  It was felt that he 
also had elements of a personality disorder.  Organic 
disabilities included the low back disability.  

The veteran's Global Assessment of Functioning GAF score was 
felt to be 51, which the examiner said was the highest it had 
been in the past year, and that earlier GAF scores of 45 were 
of record from the outpatient clinic.  The examiner noted 
that while the veteran was diagnosed with a somatoform 
(conversion) disorder, that was in no way to suggest that the 
veteran did not have any significant organic problems.

At the personal hearing held via videoconferencing in May 
2002, the veteran reported that he was presently continuing 
his longstanding physiotherapy for his low back disability at 
VA.  Tr. at 4.  He was involved in the biofeedback program 
for his pain.  Tr. at 4.  He indicated that he had problems 
lifting things, could hardly walk and the pain from his lower 
back went down the back of both legs.  Tr. at 4.  

The veteran assessed his low back pain at 9 on a scale of 1 
to 10.  Tr. at. 5.  In discussing the comparison between now 
and his situation on leaving his job about 5 years ago after 
a neck injury, he reported that the cervical problems were no 
longer significant in that regard; that after the fusion, he 
did not have full movement in the neck but the overall 
problem had improved.  Tr. at 5-6.

The veteran testified that it was no longer the neck giving 
him problems, but that he could not work due solely to the 
low back.  Tr. at 5.  He described his inability to walk any 
distance without the walker, and that even standing still and 
straight, he was still unstable; he even had problems sitting 
due to pain, and that for several years, he had been unable 
at all to squat.  Tr. at 6-7.  He was no longer able to drive 
his car safely, but had his neighbor take him to the VA for 
the hearing.  Tr. at 7-8.  

The veteran testified that he was unable to sleep at night, 
could not climb stairs, and that he was unable to work in any 
meaningful job, let alone his prior postal mail-handler work.  
Tr. at 8-9.  He further testified that the anxiety and 
associated psychiatric symptoms only made the other problems 
worse, and that even if he were healthy in every other 
respect, the anxiety combined with his back problems would 
render him unable to work.  Tr. at 11.

III. Criteria

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met. 38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects 
upon occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. 38 C.F.R. § 4.15 (2001).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.

The following will be considered to be permanent total 
disability; the permanent loss of the use of both hands, or 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden. Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. § 
4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

A claim for total disability rating based on unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider." See Vettesse v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of the VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (December 27, 1991).

IV. Analysis

From the outset, the Board would note the affirmative 
obligation to review all of the evidence which includes, in 
this case, extensive multiple volumes of clinical reports and 
evaluations, the veteran's own testimony, commentary and 
determinations from other agencies, and even personal 
observations by the Board Member made possible by the 
videoconferencing in May 2002.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is it denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to the evidence.  Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has a responsibility to do 
so.  Bryan w. West, 12 Vet. App. 482, 488-489 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In that regard, 
the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran currently has a service-connected disability 
rating of 60 percent for his lumbar spine disability and a 
separate 10 percent for his nervous disorder, described as 
conversion or unclassified somatoform disorder.  
[Parenthetically, the Board notes that to reach an equitable 
determination with regard to the sole appellate issue, 
entitlement to a TDIU, it is unnecessary for the Board to 
address whether or not the psychiatric rating is entirely 
appropriate or singularly adequate at this time].  

In any event, the Board finds that the veteran meets the 
percentage prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  There is no indication 
that the extra-schedular provisions of 38 C.F.R. § 4.16(b) 
were, or should have been, implicated in this decision. 
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001), which pertain in cases of "exceptional" 
circumstances warranting an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The question to be addressed is whether the veteran's 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment.  

The veteran had worked for many years doing a variety of 
jobs, but most persistently with the post office as a mail 
handler.  This work was terminated in the mid 1990's 
following a neck injury and fusion.  However, the reason for 
that specific employment termination becomes utterly 
irrelevant to the issue at hand which is whether the veteran 
can, at present and in the foreseeable future, obtain and 
retain substantially gainful employment.  

Perhaps it is conceivable that the veteran might be able to 
do some sort of odd job now and then.  In the past he has 
been homeless, but he is now living in a retirement community 
and is apparently able to do some things for himself, albeit 
never far from his walker.  It is unclear whether anyone 
would or could pay him for doing such chores.  But, even on 
the off-chance that this were to occur, which to date has not 
been shown, this could be considered marginal employment at 
best, which is not substantially gainful employment.  See 
Faust v. West, 13 Vet. App. 342, 354 (2000); See also Moore 
v. Derwinski, 1 Vet. App. 365 (1991).

There is nothing in the file to reflect that the veteran has 
worked in the recent past, or that he would be able to do so 
now or in the future.  The Board finds that the evidence does 
not show that the veteran is able to perform substantially 
gainful employment by virtue solely of his service-connected 
low back and psychiatric disabilities. Therefore, the veteran 
meets the criteria for entitlement to TDIU.



ORDER

A total disability evaluation based upon individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

